ONION, Presiding Judge
(concurring).
The stipulation was a substitution for proof of the allegations of the indictment. It should be viewed in the same light as other proof in determining whether the State has met its burden of proof.
I reluctantly concur after a contextual reading of the stipulation, but not without some difficulty. While attempting to track the allegations in the indictment is a common method for dictating a stipulation into the record, it frequently involves the error of omission of an essential allegation. It is difficult for this writer to understand *816why catchall phrases such as “and that all the allegations in paragraphs - and •— are true and correct”, or “and that all the allegations in the indictment relating to prior convictions alleged in the indictment for enhancement are true and correct”, are not utilized in every stipulation whether an attempt is made to track the allegations for the purpose of the stipulation or not. If such practice is followed, then questions like the one at bar would be eliminated on appeal.
I concur.